Geimke, J.
In this case, the court is unanimously of opinion, that the non-suit should be set aside, because, allowing that Thomas Bennett, jun. was the agent of the plaintiff, and was authorised to make the agreement produced by the defendant on the trial, yet that paper shews that the defendant, at the very time, understood that the payments were to be made quarterly, as Thomas Bennett, acknowledges therein to have received a quarter’s hire of the negro, and that the agreement is extended back one quarter at the time the payment was made, where the agreement was entered into for three years hire; and this appears to have been the construction adopted by the defendant himself, not only when he received the above receipt from Thomas Bennett, in which the agreement is recited, hut by a subsequent receipt also, produced and signed, Thomas Bennett, above a year afterwards, for another quarter.